--------------------------------------------------------------------------------


Exhibit 10.30
CONSULTING AND NON-DISCLOSURE AGREEMENT
AND GENERAL RELEASE


            ANHEUSER-BUSCH COMPANIES, INC., a Delaware corporation with its
principal offices at One Busch Place, St. Louis, Missouri, 63118, its
affiliates, subsidiaries, divisions, successors and assigns, and their
directors, officers, employees and agents, both in their official and individual
capacities (all of whom are collectively referred to throughout this Consulting
and Non-Disclosure Agreement and General Release as “Anheuser-Busch”), and
MARK T. BOBAK (“Bobak”), residing in St. Louis, Missouri, mutually desire to
enter into this Consulting and Non-Disclosure Agreement and General Release
(“Agreement”) and agree as follows:


1.         Termination of Employment
 
            Bobak agrees to terminate employment with Anheuser-Busch on December
31, 2007, (“Termination Date”) in order to allow him to return to the private
practice of law.


2.         Consulting Payments
 
            Anheuser-Busch agrees that during the period from the Termination
Date through December 31, 2012 (the “Consulting Period”), so long as Bobak
fulfills any assigned duties and complies with all Anheuser-Busch policies and
the provisions of this Agreement:
 
            A.            Bobak will be paid a consulting fee of $52,884 per
month. All consulting payments shall be payable in semi-monthly installments on
the 15th and last day of each month, less applicable withholding.  In the event
that Bobak dies prior to December 31, 2012, Anheuser-Busch agrees to pay any
remaining consulting payments due under this Agreement to Bobak’s spouse unless
otherwise directed in writing by Bobak.
 
            B.           Bobak agrees to devote the time necessary to complete
any projects assigned to him by the Chief Executive Officer or his designee.
Anheuser-Busch will provide reasonable advance notice to Bobak of any work
assignments, and will take into consideration Bobak’s other commitments.  Bobak
also agrees that he will fully


--------------------------------------------------------------------------------



cooperate with any request made by Anheuser-Busch relating to or arising out of
corporate transactions, labor relations, government affairs, litigation or any
other matter that Bobak worked on, learned of, or became familiar with during
his employment with Anheuser-Busch.  Bobak will work from his personal residence
or office and will not be provided with a company office or reserved parking
spot.  Bobak may retain his Blackberry/cell phone, computer, home fax machine,
and company e-mail address for purposes of performing services contemplated by
this Agreement.  Such items will be returned upon request by
Anheuser-Busch.  Subject to the provisions of this Agreement and provided there
is no interference with Bobak’s efforts as requested by Anheuser-Busch, Bobak
may provide services to other employers at any time after the Termination
Date.  Bobak agrees to provide to the Chief Executive Officer a report of all
projects and assignments that he is working on for Anheuser-Busch on a quarterly
basis.
 
           C.             Anheuser-Busch will reimburse Bobak, pursuant to
company expense reimbursement guidelines, for all ordinary, necessary and
reasonable business expenses incurred by Bobak while conducting assignments for
Anheuser-Busch at the direction of the Chief Executive Officer or his designee.
 
            D.             Except as otherwise provided in this Agreement, Bobak
agrees to return all Anheuser-Busch property (including, but not limited to,
company documents and records, whether in electronic or paper format, and all
copies thereof, computers, cell phones, blackberries, fax machines, pagers,
security badge and credit cards) on or before the Termination Date.
 
           E.             Anheuser-Busch will continue to provide Bobak and his
eligible dependents with health care benefits as described herein (“Health
Benefits”).  Until Bobak reaches the age of 58, he and his eligible dependents
will continue to participate in the Group Insurance Plan for Certain Employees
of Anheuser-Busch Companies, Inc. and its Subsidiaries (“Group Insurance Plan”),
except that his benefits under the Group Insurance Plan will be limited to
insured medical, dental, vision and prescription drug benefits (“Health
Benefits”) that are materially similar to the health benefits provided from time
to time to Anheuser-Busch full-time salaried employees, and subject to the same
benefit limits, co-payments, premium payments and deductibles.  Upon Bobak

2

--------------------------------------------------------------------------------



reaching age 58, he and his eligible dependents will participate in the Group
Insurance Plan for Certain Retirees of Anheuser-Busch (Retiree Insurance Plan),
except that the Health Benefits will be limited to those that are materially
similar to the health benefits provided from time to time to Anheuser-Busch
retirees and subject to the same benefits limits, co-payments, premium payments
and deductibles.  The selection of insurance carriers to provide the Health
Benefits shall be in the sole discretion of Anheuser-Busch Companies, Inc.  The
Health Benefits provided to Bobak during the Consulting Period shall, for
purposes of coordination of benefits, be secondary to any subsequent benefit
coverage(s) for which Bobak, his spouse and eligible dependents become eligible
as a result of Bobak becoming an employee for any other employer.  Bobak agrees
that in the event he obtains new employment during the Consulting Period, he
shall notify the Anheuser-Busch Companies, Inc. Vice President, Corporate Human
Resources, in writing within 30 days after he first becomes eligible for any
health benefit coverage through any subsequent employer(s) and will provide
Anheuser-Busch with a copy of the summary plan descriptions for such
coverage(s).
 
            F.           Except as otherwise specifically provided herein,
during the Consulting Period Bobak will not be eligible for any benefits from
Anheuser-Busch Companies, Inc., or any of its subsidiaries, including, but not
limited to, the following:
 
 
i)
long-term disability insurance coverage;
 

 
ii)
short-term disability coverage;
 

 
iii)
life insurance or retiree life insurance;
 

 
iv)
paid sick days;
 

 
v)
health care and/or dependent care spending account benefits;
 

 
vi)
legal assistance benefits;
 

 
vii)
country club membership;
 

 
viii)
monthly beer tickets and/or other complimentary beer; and
 

 
ix)
access to, or use of, the executive dining room, fitness center or barber shop.
 

            G.           Subject to review by the Compensation Committee of the
audited financial statements and its certification that the performance goal set
forth in the 2007 Officer

3

--------------------------------------------------------------------------------



Bonus Program has been met, Bobak shall receive a bonus for 2007 in the amount
of $600,000 no later than March 1, 2008.
 
            H.           Notwithstanding Bobak’s termination of employment,
unvested stock option grants made to Bobak  in 2005, 2006, and 2007 shall not
terminate and shall vest and become exercisable in accordance with their
original schedule; vested stock option grants made to Bobak prior to 2005 shall
not terminate and shall remain exercisable for a period of five years following
termination of employment (or, if shorter, for their stated terms); vested stock
option grants made to Bobak in 2005 and afterwards shall not terminate and shall
remain exercisable for their stated terms; and restricted stock grants made to
Bobak shall not terminate and shall vest in accordance with their original
terms, but only to the extent that the performance goals related to such grants
are achieved.  All such grants shall otherwise remain subject to the terms of
the applicable plans and agreements under which they were granted.
 
            I.            Bobak shall be eligible for incentive payments for
2008 and 2009 based on the successful completion of certain key initiatives and
the attainment of certain key objectives in the Legal and Industry and
Government Affairs Departments, as determined by the Chief Executive Officer of
Anheuser-Busch in his sole discretion.


3.         Separation Benefits
 
           A.           Bobak agrees that upon his Termination Date, he will not
be entitled to any severance benefits or any retiree life insurance benefits
under any benefit plan of Anheuser-Busch Companies, Inc., or any of its
subsidiaries.
 
            B.          After his Termination Date, Bobak will be entitled to
elect distribution of his benefits from the Anheuser-Busch Salaried Employees’
Pension Plan (“SEPP”) and the Anheuser-Busch Deferred Income Stock Purchase and
Savings Plan (“401(k) Plan”) pursuant to the terms of those plans.  Bobak
understands that processing of benefits from the SEPP or the 401(k) Plan will
not begin until he notifies the SEPP or 401(k) Plan Administrator in writing
that he wants to receive a distribution of benefits from the respective plan.
Bobak shall become vested in his accrued benefit under the Anheuser-Busch
Supplemental Executive Retirement Plan (“SERP”) on the Termination Date, and
shall receive his distribution under the SERP as a lump sum payment in the
amount of

4

--------------------------------------------------------------------------------



$1,304,118 on or about the first regularly scheduled business day after
January 1, 2013.  Bobak will also receive a lump sum payment of $1,095,882 on or
about the first regularly scheduled business day after January 1, 2013 as
payment of additional pension benefits he would have accrued had he remained
employed throughout the Consulting Period.


4.          No Admission of Liability
 
            Bobak acknowledges and agrees that he would not receive all the
payments and benefits specified in this Agreement except for his execution of
this Agreement and his fulfillment of its terms.  Neither the making of this
Agreement, nor anything contained in it, shall in any way be construed or
considered to be an admission by Anheuser-Busch of noncompliance with any law or
of any other wrongdoing.


5.          Release of Liability
 
            A.             Except for any violation of the terms of this
Agreement by Anheuser-Busch, Bobak, of his own free will, voluntarily releases
and forever discharges Anheuser-Busch from all actions, causes of action,
claims, debts, charges, complaints, contracts (whether oral or written, express
or implied from any source) and promises of any kind, in law or equity, whether
known or unknown, which Bobak, his heirs, executors, administrators, successors
and assigns (referred to collectively throughout this Agreement as “Bobak”) may
have from all time in the past to the effective date of this Agreement,
including, but not limited to, all matters or claims relating to or arising out
of Bobak’s employment by Anheuser-Busch and the cessation of his employment and
including, but not limited to, any violation of:
 
 
(1)
Title VII of the Civil Rights Act, as amended;
 

 
(2)
Sections 1981 through 1988 of Title 42 of the United States Code;
 

 
(3)
the Employee Retirement Income Security Act, as amended;
 

 
(4)
the Health Insurance Portability and Accountability Act;
 

 
(5)
the Family and Medical Leave Act;
 

 
(6)
the Age Discrimination in Employment Act, as amended;
 

 
(7)
the Americans with Disabilities Act;


5

--------------------------------------------------------------------------------



 
(8)
the Missouri Human Rights Act;
 

 
(9)
the Sarbanes-Oxley Act of 2002;
 

 
(10)
any other local, state or federal law, regulation or ordinance and/or public
policy, contract, tort or common law having any bearing on the terms and
conditions and/or cessation of his employment with Anheuser-Busch.
 

            Except as otherwise provided in this Agreement, this release shall
not apply to any claim for benefits that may be due to Bobak or his eligible
dependents under any Anheuser-Busch employee benefit plan in which Bobak or his
eligible dependents are or were participants.
 
 B.            Bobak warrants that he has not caused or permitted to be filed on
his behalf any charge, complaint, or action before any federal, state or local
administrative agency or court against Anheuser-Busch. In the event that any
such claim is asserted in the future, Bobak agrees that this Agreement will act
as a complete bar to his re-employment or to his recovery of any amount from
Anheuser-Busch resulting, directly or indirectly, from any lawsuit, remedy,
charge or complaint whether brought privately by him or by anyone else,
including any federal, state or local agency, whether or not on his behalf or at
his request.


6.          Confidentiality
 
            A.           As a result of his employment with Anheuser-Busch,
Bobak has gained valuable confidential information and trade secrets relevant to
Anheuser-Busch’s business operations including its information technology.  In
light of the highly competitive nature of the industry in which Anheuser-Busch’s
business is conducted, Bobak understands and agrees that he will keep in strict
secrecy and confidence, and is specifically prohibited from disclosing, any and
all unique, confidential and/or proprietary information and material belonging
or relating to Anheuser-Busch that is not a matter of common knowledge or
otherwise generally available to the public including, but not limited to,
business, financial, trade, sales, technical or technological information, or
corporate sales and marketing strategies, to any entity that competes with
Anheuser-Busch.  In addition, Bobak agrees that he will not use any such
confidential information,

6

--------------------------------------------------------------------------------



materials or trade secrets for the benefit of any of Anheuser-Busch’s
competitors and/or against the best interests of Anheuser-Busch.
 
            B.             Bobak agrees that he will make no public statements
and take no public action that disparages or is detrimental to Anheuser-Busch
(including without limitation, its directors, officers and employees), or would
otherwise cause or contribute to Anheuser-Busch being held in disrepute by the
general public, customers or employees.  Anheuser-Busch Companies, Inc.
(including, without limitation, its directors and officers) agrees that it will
take no official public action that is intended to disparage or be detrimental
to Bobak.  Anheuser-Busch also agrees to provide a mutually agreed-upon letter
of reference to Bobak, and to provide a copy of such letter in response to any
inquiry to the office of the Anheuser-Busch Companies, Inc. Vice President,
Corporate Human Resources, from a prospective employer regarding Bobak’s
employment by Anheuser-Busch.
 
            C.             Bobak agrees that he has obligations under the
Missouri Rules of Professional Conduct, that those obligations will survive the
termination of his employment, and that nothing herein shall be deemed to
abridge, impair or waive such obligations.


7.          Restrictive Covenants
 
            A.             Except as specifically provided in subparagraph 7B
below, or as otherwise agreed to in writing by Anheuser-Busch, and upon such
terms and conditions as Anheuser-Busch may impose, from the date of the
Agreement until December 31, 2012, Bobak shall not, anywhere in the world,
engage, directly or indirectly, in any activity for, or on behalf of, any
business or organization that manufactures, sells or distributes alcohol
beverages and/or no-alcohol malt beverages, that promotes or encourages any
restrictions on, or regulation of, the use, distribution or marketing of alcohol
beverages, or that otherwise competes with any current business activity of
Anheuser-Busch, either alone, as a member of a partnership or association, as an
officer, director, employee, consultant, lobbyist or representative of or to any
corporation, industry trade association, not-for-profit organization, or other
business entity, or as an investor in, or

7

--------------------------------------------------------------------------------



beneficial owner of 1% or more of any security of any class of any corporation,
or 1% or more of any equity interest of any unincorporated enterprise.
 
           B.             Notwithstanding the strict prohibitions in paragraph
7A above, Bobak may submit a request for approval in writing to the
Anheuser-Busch Companies, Inc. Vice President, Corporate Human Resources, if he
wishes to provide services of any kind described in paragraph 7A above.  Such
written request will be considered by Anheuser-Busch which shall determine, in
its sole discretion, whether such request should be granted.
 
C.            Bobak further agrees that he shall not solicit, recruit, or
otherwise make contact with or respond to any contact from any employee of
Anheuser-Busch, anywhere in the world, for the purpose of engaging or hiring or
obtaining, directly or indirectly, the employee’s services by or for another
partnership, firm, company or organization.


8.         Enforceability and Choice of Law
 
            A.             Bobak and Anheuser-Busch agree that in the event
either party breaches any provision of this Agreement, the sole remedy of the
other party is the enforcement of the terms of this Agreement.
 
           B.             Bobak agrees that if he violates any provision of
paragraph 6 or 7, or in the event that an arbitrator or court of competent
jurisdiction rules that the restrictive covenants in paragraph 7 are not
enforceable (either circumstance will be referred to in this paragraph as an
“Event”), he shall forfeit, as of the date of the Event, all remaining
consulting payments described in paragraph 2A, eligibility for Health Benefits
described in paragraph 2E, any unpaid bonus described in paragraph 2G, any
unexercised stock option grants and unvested restricted stock grants described
in paragraph 2H, the discretionary incentive payments described in paragraph 2I
and any remaining payments described in the last two sentences of paragraph
3B.  In the event that Anheuser-Busch believes that Bobak is in violation of
paragraph 6 or 7 of this Agreement, Anheuser-Busch shall give Bobak written
notice of such violation, and Bobak shall be provided with a reasonable
opportunity to cure such violation, discontinue such conduct, or present
documented evidence establishing that the activity

8

--------------------------------------------------------------------------------



or employment does not constitute a violation of this Agreement, prior to
Anheuser-Busch availing itself of its remedies under this paragraph
8.  Anheuser-Busch will have the right, at any time, to request that Bobak
certify that he is in compliance with paragraphs 6 and 7, and Bobak’s failure to
certify compliance as requested will be deemed to be an Event as defined in this
paragraph 8, a material violation, and a material breach of this
Agreement.  Bobak understands and agrees that any breach of the provisions of
paragraphs 6 or 7 of this Agreement shall constitute a material breach of this
Agreement and that Anheuser-Busch, in addition to its right to terminate the
Agreement, shall be entitled to injunctive and other equitable relief to prevent
the threatened or continued breach of this Agreement.
 
            C.            Except as otherwise provided in subparagraph 8B above,
should Bobak challenge any provision of this Agreement and such provision be
declared illegal or unenforceable by any arbitrator or court of competent
jurisdiction and cannot be modified to be enforceable, such provision will
immediately become void, leaving the remainder of this Agreement in
effect.  However, if any portion of the general release (paragraph 5) is ruled
to be unenforceable as a result of such challenge, Bobak agrees that
Anheuser-Busch will be entitled to a set-off against any subsequent judgment or
award made to Bobak in the amount of all compensation paid to him by
Anheuser-Busch under this Agreement.
 
            D.            The parties have read and fully considered the
Agreement and mutually desire to enter into this Agreement.  The terms of this
Agreement are the product of mutual negotiation and compromise between Bobak and
Anheuser-Busch.  Having elected to execute this Agreement, to fulfill the
promises and receive the benefits set forth herein, Bobak freely and knowingly,
and after due consideration, enters into this Agreement intending to waive,
settle, and release all claims he has against Anheuser-Busch as the effective
date of this Agreement.
 
            E.            It is the parties’ intent and expectation that the
insured medical, dental, vision and prescription drug benefits (“Exempt
Benefits”) provided to Bobak under the terms of this Agreement are exempt from
the application of Internal Revenue Code Section 409A (“Section 409A”) and all
regulations and other guidance issued thereunder.  In the event that new
regulations, interpretations or other legal guidance

9

--------------------------------------------------------------------------------



change that assessment, the parties intend that appropriate adjustments will be
made to cause the Exempt Benefits to be exempt or, if that is not possible, to
cause the Exempt Benefits to comply with Section 409A.  It is also the parties’
intent and expectation that all forms of compensation provided by this Agreement
that are subject to the application of Section 409A (“Nonexempt Benefits”) will
fully comply with Section 409A, and in the event that new regulations,
interpretations or other legal guidance change that assessment, the parties
intend that appropriate adjustments will be made to cause the Nonexempt Benefits
to comply with Section 409A.


9.          Miscellaneous
 
            A.             This Agreement constitutes a Summary of Material
Modifications (SMM) that supplements the Eligibility and Administrative Rules
Booklet summary plan description previously distributed to Bobak.  As an SMM,
this Agreement provides Bobak with information about the Group Insurance Plan
for Certain Employees of Anheuser-Busch Companies, Inc. and its Subsidiaries
that is in addition to that contained in Bobak’s Eligibility and Administrative
Rules Booklet summary plan description and prior SMMs.
 
            B.            Bobak acknowledges that he has been advised by
Anheuser-Busch that there may be substantial federal and state income tax
consequences for Bobak as a result of entering into this Agreement, and that he
should seek professional tax and legal advice before doing so.  Bobak further
acknowledges that he has not been provided with any advice on the tax effects of
this Agreement by Anheuser-Busch or any of its employees or agents.
 
            C.            Anheuser-Busch and Bobak agree that all disputes
between the parties relating to or arising out of:  (a) this Agreement;
(b) Bobak’s employment with Anheuser-Busch; and/or (c) the cessation of Bobak’s
employment with Anheuser-Busch must be resolved through the Anheuser-Busch
Dispute Resolution Program, which includes final and binding arbitration of
covered claims.  Bobak acknowledges that he has previously signed a “Mutual
Agreement to Arbitrate Claims,” the terms of which are incorporated into this
Agreement by this reference and remain binding on the parties.  An executed copy
of the Mutual Agreement to Arbitrate Claims is attached hereto.  Notwithstanding

10

--------------------------------------------------------------------------------



anything to the contrary contained herein, Anheuser-Busch shall be entitled to
seek enforcement of the provisions of paragraphs 6 and 7 in a court of competent
jurisdiction.




10.        Notices
 
            Unless otherwise provided, all notices, requests, consents and other
communications required or permitted under this Agreement must be in writing and
must be hand-delivered or mailed, addressed as follows, or to such other address
as may be provided by the respective parties to this Agreement:
 
            If to Anheuser-Busch:
 
                     Anheuser-Busch Companies, Inc.
                     One Busch Place
                     St. Louis, MO 63118
                     Attn.:  Vice President, Corporate Human Resources


            If to Mr. Bobak:
                     Mr. Mark T. Bobak
                          At his address on record with Anheuser-Busch


11.       The validity of this Agreement shall be governed by and construed
according to the law of the State of Missouri.  This Agreement and the exhibits
thereto constitute the entire and exclusive agreement between Bobak and
Anheuser-Busch with respect to Bobak’s employment status and any rights and
duties owed by Anheuser-Busch to Bobak and, except as otherwise provided in this
Agreement, it supersedes all previous or contemporaneous negotiations,
commitments, agreements, statements, representations, or promises, oral or
written.  This Agreement may not be modified except in a writing signed by both
parties.


12.       BOBAK STATES THAT HE HAS CAREFULLY READ THIS “CONSULTING AND
NON-DISCLOSURE AGREEMENT AND GENERAL RELEASE,” THAT HE KNOWS AND UNDERSTANDS ITS
CONTENTS AND THAT HE IS ENTERING INTO THIS AGREEMENT AS HIS OWN FREE ACT AND
DEED.  BOBAK FURTHER REPRESENTS AND AGREES THAT:


 
·
HE HAS BEEN ADVISED BY ANHEUSER-BUSCH TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT;


11

--------------------------------------------------------------------------------


 
 
·
HE FULLY UNDERSTANDS THAT HIS EXECUTION OF THIS AGREEMENT CONSTITUTES A FULL AND
FINAL RELEASE OF ALL CLAIMS HE MAY HAVE AGAINST ANHEUSER-BUSCH AS OF THE
EFFECTIVE DATE OF THE AGREEMENT WITH FINAL AND BINDING EFFECT;

 
 
·
HE HAS BEEN GIVEN AT LEAST 21 DAYS TO CONSIDER THIS AGREEMENT;



 
·
FOR A PERIOD OF 7 DAYS FROM THE DATE HE SIGNS THIS AGREEMENT, BOBAK MAY REVOKE
THIS AGREEMENT BY NOTIFYING ANHEUSER-BUSCH IN WRITING OF HIS INTENT TO DO SO;
AND



 
·
THIS AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION
PERIOD HAS EXPIRED.



THIS AGREEMENT IS SUBJECT TO A BINDING ARBITRATION AGREEMENT, WHICH MAY BE
ENFORCED BY THE PARTIES.


The parties to this Consulting and Non-Disclosure Agreement and General Release
now voluntarily and knowingly execute this Agreement.


ANHEUSER-BUSCH COMPANIES, INC.,
 
 
By:    /s/ John T. Farrell                                             Date:    
12/10/07                   
         Vice President, Corporate Human Resources






  /s/ Mark T. Bobak                                                    Date:    
12/10/07                   
MARK T. BOBAK

 
 
12

 